A peremptory instruction was granted in this case for appellee, although under all the evidence at least three reasonable and logical inferences or deductions may be drawn which in their ultimate application would exculpate the appellant from all legal responsibility. It is not for a trial judge in a court of law, nor for us here, to say that such inferences and deductions, if and when drawn, do not comport with what under the evidence the judge would find on that evidence. Fact finding, which includes all material inferences and deductions which may be reasonably and logically drawn from the relevant direct facts, is a province which belongs to the jury, to be exercised by them according to the everyday experience and common observation of the *Page 599 
twelve men constituting the jury — not of and by any one man, be he judge or juror.
It is true that if clearly and manifestly no reasonable inferences or logical deductions can be drawn which will materially affect the ultimate issue or issues in the case, it is the province and duty of the judge to so hold and declare by a peremptory instruction, but such action is of course reviewable; and reviewing this case, we are unable to say that clearly and manifestly the inferences and deductions first aforementioned could not reasonably and logically be drawn, and with the effect aforesaid, from all the competent and relevant facts directly shown in the evidence. The result is therefore that the case should have been submitted to the jury under the proper instructions, so that when the decision was arrived at it would be the result of the conjoint application to and agreement on the questions of fact by the minds and conscience of at least nine men, not one.
Reversed and remanded.